DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 6/24/2022.  In view of the applicant's amendments, the previously presented objections to the drawings and specification, as well as all previously presented 35 USC 112(a) or 35 U.S.C. 112(b), have been withdrawn.  
Claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Beginning at the last paragraph starting on page 14, the applicant argues that Fox cannot be combined with Nzekwu because, “although it seems to disclose the same content,” the Fox device cannot achieve the technical effect of the application and that those skilled in the art “will not think of combining Nzekwu and Fox because “there are technical hurdles”.  The examiner respectfully disagrees.  The argument does not appear to describe the “technical hurdles,” thus the examiner cannot respond nor base a decision on the potential existence of “technical hurdles”.  Additionally, if such hurdles were described, this argument is based on statements unsupported by other than mere conclusions in the argument itself, such statements being of the character which should be supported by expert opinion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”) See MPEP 2145.  
As part of the challenge to the combination of Nzekwu and Fox, the applicant argues that they cannot “simply” be combined, citing KSR re articulated reasoning and rational underpinning as opposed to a conclusory statement.  The examiner respectfully disagrees that such reasoning and rational underpinning are not present in the rejection.  The examiner relies on Fox for providing downhole steam generation which Fox indicates, generally, is “advantageous” (col. 1, lines 31-34).  At the last sentence beginning on page 14, the applicant appears to suggest that the “main technical problem” solved by Fox is contrary to using Fox’s downhole steam generation apparatus with Nzekwu.  The examiner respectfully disagrees.  The applicant’s reliance on the Fox “technical problem” is misplaced because that problem is merely Fox’s reason for improving downhole steam generation apparatus in general – and in no way suggests any limitation on how the steam is used.  In this regard, the examiner’s combination merely utilizes Fox’s improved downhole steam generation apparatus while indicating the rational basis for so utilizing the apparatus – to prevent the detrimental cooling or changing of steam injected from the surface.  
Beginning at the first full paragraph on page 15, the applicant argues against the combination of Sarathi in the combination on the basis that Sarathi’s usage of steam involves a different configuration of wellbores than the application.  The examiner respectfully disagrees that such different usage is relevant, in that the examiner only relies on Sarathi’s disclosure of a “typical” three coil tubing bundle for providing the applicant’s claimed paths for fuel, combustion aided agent, and water.
Beginning at the first full paragraph on page 16, the applicant indicates the Porter and Bara cannot be used because they are dual wells.  The examiner respectfully disagrees.  The examiner only relies on Porter’s wellhead disclosure which is not negated by Porter’s use of dual wells.  Similarly, the examiner only relies on Bara with regard to heat resistant/insulated production tubing which is not negated by Bara’s use of dual wells.
The remainder of the applicant’s arguments rise or fall based on the outcome of the foregoing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu et al. (US5626193)[Nzekwu], Fox (US4385661), Sarathi et al. (US20110094739) [Sarathi], OFFICIAL NOTICE, Porter (US4460044), and Bara et al. (US20130105156) [Bara].
Claim 1  Nzekwu discloses a single horizontal well gravity oil drainage production [Fig. 1; abstract] using steam generation [abstract], comprising a temperature-resistant tube [insulated injection line 22; Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification], and a steam generation and injection system [Fig. 1; abstract] and an oil production lifting system [Fig. 1; pump 24 on separate tubing; col. 5, lines 23-31,col. 8, lines 41-47] that are lowered into the hole, wherein the steam injection system comprises the continuous tubing string, and a test signal receiver [necessary for receiving/monitoring data from thermocouple 36; col. 6, lines 46-55], and the continuous tubing string comprises a path for receiving test signals [e.g., from the thermocouple; col. 6, lines 46-55]; wherein the continuous tubing string is further connected to the test signal receiver located on a ground surface [necessary for receiving/monitoring data from thermocouple 36; col. 6, lines 46-55]; wherein the insulated injection line injects steam while positioned in a liner 18 [col. 5, lines 16-18] and wherein the oil production lifting system comprises an oil tube 20 and an oil production pump 24 [Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification].
Nzekwu does not explicitly disclose (1) a dual-tubing continuous coiled tubing string (i.e., a second such tubing string, (2) that the dual-tubing continuous coiled tubing string is lowered into the horizontal well through an injection-production well head, is connected to a water tank, a fuel tank, and a combustion aided agent tank on the ground surface, and is connected to a preheater, an igniter, and a steam generator in a downhole liner in order, wherein the continuous coiled tubing string is further connected to a power supply, the steam generation being downhole, or (3) that the production pump tubing is temperature resistant.
Fox discloses downhole steam generation [Figs. 1-4; abstract; col. 7, lines 43-58] using an assembly including input lines/paths 8,10,4 for fuel 8, water 10, and a combustion aided fuel/air/oxidant 4 [Fig. 1; col. 5, lines 4-13; extending to the surface], a preheater [at least 49,51 for fuel and a combustion aided fuel/air/oxidant (col. 5, lines 21-24, col. 5, lines 34-35), at least 36,37 for water (col. 6, lines 2-10); col. 7, line 59 – col. 8, line 17], igniter 12 [col. 5, line 9], and a steam generator [at least combustor assembly 16 and combustion chamber 20; col. 5, lines 9-21] in order [e.g., 49,51, then 12, then 16,20; Fig. 1], and, further providing a path for a power supply 60 for the diagnostic/control system electronic module 31 on a, such controls using control cables 61 that are grouped with the generators delivery string 4,8,10 [Fig. 1,4; col. 6, lines 36-57].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu to utilize downhole steam generation such as that provided by Fox, Fox’s downhole steam generator being configured for use with Nzekwu’s insulated steam injection tubing 22 [Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification].  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that generated steam would not be detrimentally cooled/changed as it was pumped from the surface.
Nzekwu, as modified, does not explicitly disclose coiled tubing paths for the downhole steam generator’s fuel, combustion aided agent, and water supply.  
Sarathi discloses a downhole steam generator 14 to which fuel, combustion aided agent, and water are delivered using a “typical three coil tubing bundle 18” [Fig. 2; para. 0028].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use an insulated three coil tubing bundle for the Nzekwu insulated injection tubing 22 and for supplying Fox’s input lines 4, 8, and 10, as disclosed for such purposes by Sarathi.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a proven method for delivering fuel, combustion aided agent, and water to a downhole steam generator would be reliably in place.
Nzekwu, as modified, does not explicitly disclose surface tanks for the fuel, combustion aided agent, and water.  The examiner takes OFFICIAL NOTICE that fluids to be injected in a well can be stored in tanks.  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to include separate tanks for the fuel, combustion aided agent, and water at the surface, each tank supplying the corresponding delivery path to the downhole steam generator.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that fluids would be on hand when needed.
Nzekwu, as modified, does not explicitly disclose a wellhead through which passes the production tubing and the fuel, combustion aided agent, and water lines.
Porter discloses a wellhead 21 through which passes production tubing 59 and an injection line 23,36 for steam, the production tubing being connected with a sucker rod pump assembly 60 [Fig. 1; col. 3, line 52 – col. 4, line 5].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use a wellhead through which passes a production tubing and the fuel, combustion aided agent, and water lines, as analogously disclosed by Porter.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a well-known wellhead for multiple tubing passages would be in place and consolidate the approach to the well from the tanks’ supply lines.
Nzekwu, as modified, does not explicitly disclose that the production tubing is coiled tubing.
Bara discloses using a sucker rod pump in coiled tubing for pumping produced fluids in a steam assisted gravity drainage production well [Fig. 1; para. 0019].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use coiled tubing for the production tubing, the coiled tubing passing through the wellhead.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that the benefits of running continuous and flexible tubing would be provided.
Nzekwu, as modified, does not explicitly disclose that the production tubing is heat resistant/insulated.
During the development of the Nzekwu, as modified, system, the designer of ordinary skill in the art has two finite choices with respect to insulating the production tubing, i.e., to include insulation or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to include temperature resistant insulation for the production tubing.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that fluids being produced would be less likely to alter the temperature of the fluids being delivered to the downhole steam generator.
Claim 2  Nzekwu, as modified with respect to claim 1, discloses that the oil production pump is a sucker-rod pump [as discussed at claim 1] or an electric submersible pump.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu, Fox, Sarathi, OFFICIAL NOTICE, Porter, and Bara, and further in view of Love et al. (US20140246195) [Love].
Claim 3  Nzekwu, as modified with respect to claim 1, discloses a single horizontal well gravity oil drainage production method using the device according to claim 1 [as discussed at claim 1], wherein the process comprises the steps of: 
the continuous coiled tubing string is lowered into the horizontal well through the injection-production well head [as discussed at claim 1], 
the combustion aided agent, fuel and water are sent downhole through corresponding paths of the continuous coiled tubing string after being pressurized, respectively [as discussed at claim 1; pressurization is required for the control of flow rates entering the downhole steam generator, such control being effected at least by the Fox electronic module 31 manipulation of the Fox valves 75,76,77 at which valves the fluids are at least pressurized by the hydrostatic head of the liquids and/or the pressure necessary to make the air/oxidant flow in desired rates through valve 76; Fox col. 7, lines 31-42, Fox col. 8, lines 24-29], 
heated by the preheater [as discussed at claim 1; water is at least heated to substantially the boiling point; Fox col. 8, lines 5-16], 
mixed and ignited [mixed in the Fox combustion chamber 20 and ignited by Fox igniter 12; Fox col. 7, lines 43-58], 
continuous combustion is conducted in the steam generator to produce water vapor and carbon dioxide [Fox col. 7, lines 43-58, Fox col. 8, lines 17-20, Fox col. 2, lines 27-32, Fox col. 4, lines 23-33 (carbon dioxide being readily producible by selection of the combustion products)], 
steam is injected into an oil formation through a steam generator outlet Fox 27 [Fox col. 5, lines 14-18] to form a steam chamber [Nzekwu 38; Nzekwu Figs. 2a-2c; Nzekwu col. 6, lines 58-66], and 
heated crude oil and steam condensate water enter the horizontal well downward and are lifted to the ground surface by continuously flowing into the oil production pump [Nzekwu col. 8, lines 41-47]; 
the temperature and pressure of the well are transmitted to the test signal receiver on the ground surface through the continuous coiled tubing string [electronic module Fox 31 uses control cables Fox 61 to communicate with the surface and such cables, along with power cable Fox 60, are grouped with the delivery string/continuous coiled tubing string; Fox col. 6, lines 49-57], 
the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground surface regulation [Fox col. 8, lines 17-24; surface communications being through Fox cables 61; Fox col. 6, lines 49-57], and 
steam injection and oil production lifting work cooperatively in the same horizontal well [Nzekwu Fig. 1].
Nzekwu, as modified, does not explicitly disclose that the water is preheated to a supercritical state before conversion to steam.
In a steam assisted gravity drainage system, Love discloses preheating water to a supercritical state before converting to steam and injecting into a well 101 and then into a formation [Fig. 1; para. 0015].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to configure and operate the same such that water is preheated to a supercritical state before conversion to steam, as disclosed by Love.  One of ordinary skill in the art would reasonably have expected that this configuration and operation would have been within the skill of the art and would yield and achieve the predictable result that an established  preheating procedure would provide a suitable steam for injection.
Claim 4  Nzekwu, as modified with respect to claim 2, discloses a single horizontal well gravity oil drainage production method using the device according to claim 1 [as discussed at claim 1], wherein the process comprises the steps of: 
the continuous coiled tubing string is lowered into the horizontal well through an injection-production well head [as discussed at claim 1], 
the combustion aided agent, fuel and water are sent downhole through corresponding paths of the continuous coiled tubing string after being pressurized, respectively [as discussed at claim 1; pressurization is required for the control of flow rates entering the downhole steam generator, such control being effected at least by the Fox electronic module 31 manipulation of the Fox valves 75,76,77 at which valves the fluids are at least pressurized by the hydrostatic head of the liquids and/or the pressure necessary to make the air/oxidant flow in desired rates through valve 76; Fox col. 7, lines 31-42, Fox col. 8, lines 24-29], 
heated by the preheater [as discussed at claim 1; water is at least heated to substantially the boiling point; Fox col. 8, lines 5-16], 
mixed and ignited [mixed in the Fox combustion chamber 20 and ignited by Fox igniter 12; Fox col. 7, lines 43-58], 
continuous combustion is conducted in the steam generator to produce water vapor and carbon dioxide [Fox col. 7, lines 43-58, Fox col. 8, lines 17-20, Fox col. 2, lines 27-32, Fox col. 4, lines 23-33 (carbon dioxide being readily producible by selection of the combustion products)], 
steam is injected into an oil formation through a steam generator outlet Fox 27 [Fox col. 5, lines 14-18] to form a steam chamber [Nzekwu 38; Nzekwu Figs. 2a-2c; Nzekwu col. 6, lines 58-66], and 
heated crude oil and steam condensate water enter the horizontal well downward and are lifted to the ground surface by continuously flowing into the oil production pump [Nzekwu col. 8, lines 41-47]; 
temperature and pressure of the well are transmitted to the test signal receiver on the ground surface through the continuous coiled tubing string [electronic module Fox 31 uses control cables Fox 61 to communicate with the surface and such cables, along with power cable Fox 60, are grouped with the delivery string/continuous coiled tubing string; Fox col. 6, lines 49-57], 
the continuous operation of the downhole steam generator and the control of operating parameters of the oil production process are realized through ground surface regulation [Fox col. 8, lines 17-24; surface communications being through Fox cables 61; Fox col. 6, lines 49-57], and 
steam injection and oil production lifting work cooperatively in the same horizontal well [Nzekwu Fig. 1].
Nzekwu, as modified, does not explicitly disclose that the water is preheated to a supercritical state before conversion to steam.
In a steam assisted gravity drainage system, Love discloses preheating water to a supercritical state before converting to steam and injecting into a well 101 and then into a formation [Fig. 1; para. 0015].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to configure and operate the same such that water is preheated to a supercritical state before conversion to steam, as disclosed by Love.  One of ordinary skill in the art would reasonably have expected that this configuration and operation would have been within the skill of the art and would yield and achieve the predictable result that an established  preheating procedure would provide a suitable steam for injection.
Claim 5  Nzekwu, as modified with respect to claim 3, discloses that the steam is generated from the process that organic fuel [at least diesel; Fox col. 4, lines 23-33] produces in a chemical reaction with oxygen under supercritical [as discussed at claim 3] conditions of water, and generates carbon dioxide and water during combustion [as discussed at claim 3], which is accompanied by heat release [e.g., enough to convert water to steam; Fox col. 5, lines 4-13, col. 6, lines 17-21], the continuously entering fuel makes the supercritical state persist, and the newly entering water continues to be converted into steam, thereby achieving continuously generating steam [i.e., once supercriticality is chosen and the process begins, continuing to provide the entering fuel and new water will generate the heat necessary to make such a state continue, such state thus continuing to create steam].
Claim 6  Nzekwu, as modified with respect to claim 4, discloses that the steam is generated from the process that organic fuel [at least diesel; Fox col. 4, lines 23-33] produces in a chemical reaction with oxygen under supercritical [as discussed at claim 4] conditions of water, and generates carbon dioxide and water during combustion [as discussed at claim 4], which is accompanied by heat release [e.g., enough to convert water to steam; Fox col. 5, lines 4-13, col. 6, lines 17-21], the continuously entering fuel makes the supercritical state persist, and the newly entering water continues to be converted into steam, thereby achieving continuously generating steam [i.e., once supercriticality is chosen and the process begins, continuing to provide the entering fuel and new water will generate the heat necessary to make such a state continue, such state thus continuing to create steam].
Claim 7  Nzekwu, as modified with respect to claim 3, discloses that the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through surface regulation [as discussed at claim 3; surface communications for the regulatory controls being through Fox cables 61; Fox col. 6, lines 49-57, col. 7, lines 31-42], wherein the injection and production process [as discussed at claim 3] is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to achieve the simultaneous operation of steam injection and oil production in a full-horizontal well section of the same well [Nzekwu discloses such simultaneous injection and production beginning no later than at “Step II: Steam chamber initiation phase” (col. 6) at least in that Nzekwu discloses the option of avoiding shutting in the production while steam is being injected as part of the chamber forming process (col. 6, lines 35-55), and the simultaneous injection and production continues in the “Step III: Chamber propagation” (col. 6, lines 58-66), with the full-horizontal well section being involved in both injection and production as shown developing/progressing along such section in Fig. 2B (col. 7, lines 29-36)].
Claim 8  Nzekwu, as modified with respect to claim 4, discloses that the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground surface regulation [as discussed at claim 4; surface communications for the regulatory controls being through Fox cables 61; Fox col. 6, lines 49-57, col. 7, lines 31-42], wherein the injection and production process [as discussed at claim 4] is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to achieve the simultaneous operation of steam injection and oil production in a full-horizontal well section of the same well [Nzekwu discloses such simultaneous injection and production beginning no later than at “Step II: Steam chamber initiation phase” (col. 6) at least in that Nzekwu discloses the option of avoiding shutting in the production while steam is being injected as part of the chamber forming process (col. 6, lines 35-55), and the simultaneous injection and production continues in the “Step III: Chamber propagation” (col. 6, lines 58-66), with the full-horizontal well section being involved in both injection and production as shown developing/progressing along such section in Fig. 2B (col. 7, lines 29-36)].
Claim 9  Nzekwu, as modified with respect to claim 3, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method is used for oil reservoirs with a well depth of 1,000-3,000 meters.
Ware discloses the use of a downhole steam generator 125,220 [Figs. 1-6; para. 0025,0034] at depths of about 2,000-10,000 feet (610-3048 meters) [para. 0028].
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Nzekwu, as modified, apparatus and methods at well depths of 1000-3000 meters, as made prima facie obvious by Ware.
Claim 10  Nzekwu, as modified with respect to claim 4, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method is used for oil reservoirs with a well depth of 1,000-3,000 meters.
Ware discloses the use of a downhole steam generator 125,220 [Figs. 1-6; para. 0025,0034] at depths of about 2,000-10,000 feet (610-3048 meters) [para. 0028].
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Nzekwu, as modified, apparatus and methods at well depths of 1000-3000 meters, as made prima facie obvious by Ware.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu, Fox, Sarathi, OFFICIAL NOTICE, Porter, Bara and Love, and further in view of Dykstra et al. (US20210323378) [Dykstra].
Claim 11  Nzekwu, as modified with respect to claim 3, discloses that the steam injection stops for limited purposes, and otherwise discloses all the limitations of this claim, but does not explicitly disclose an oil production method is carried out by intermittent injection of the combustion aided agent, fuel, and water.
Dykstra discloses the downhole generation [using 112] of a heated fluid, e.g., steam [para. 0072,0002] for injection into the formation about a horizontal well [Fig. 1], and further discloses such injection in the “huff and puff” method whereby intermittent injection is intended [para. 0009].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to, optionally, utilize the huff and puff intermittent injection.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the operator would have the flexibility to e.g., allow formation steam soaking prior to initiating production to enter the injection well.
Claim 12  Nzekwu, as modified with respect to claim 4, discloses that the steam injection stops for limited purposes, and otherwise discloses all the limitations of this claim, but does not explicitly disclose an oil production method is carried out by intermittent injection of the combustion aided agent, fuel, and water.
Dykstra discloses the downhole generation [using 112] of a heated fluid, e.g., steam [para. 0072,0002] for injection into the formation about a horizontal well [Fig. 1], and further discloses such injection in the “huff and puff” method whereby intermittent injection is intended [para. 0009].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to, optionally, utilize the huff and puff intermittent injection.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the operator would have the flexibility to e.g., allow formation steam soaking prior to initiating production to enter the injection well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US20160312592) discloses downhole steam generation with steam being injected along the length of the horizontal well section.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676